Citation Nr: 1221897	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  11-01 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Holland, Legal Intern







INTRODUCTION

The Veteran served on active duty in the Army from October 1973 to October 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

Hearing loss is manifested by level I hearing acuity in the right ear and level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss are not met.  38 U.S.C.A. §§ 155, 5103, 5103A, 5107 (West 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The VCAA also requires VA to notify the claimant and the claimant's representative of any medical or lay evidence or other information not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial disability rating and effective date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in June 2010 advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence.  The letter provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  The Board finds the Veteran has been afforded adequate assistance in response to his claim. 

In addition, the pertinent service and post-service treatment records have been obtained, and adequate VA examinations were provided.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claim.



II. Legal Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2011); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Audiological examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometric tests.  The horizontal lines in Table VI (in 38 C.F.R. § 4.86) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.

Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation fo hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. §4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the probative evidence shows that the Veteran is not entitled to a compensable disability rating for bilateral hearing loss.

III. Analysis

By a rating decision dated February 2006, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating.  The Veteran applied for an increased rating for his bilateral hearing loss disability in April 2010.  

After applying for an increased rating, the Veteran was afforded a VA audiological examination.  At the authorized audiological evaluation in June 2010, pure tone thresholds, in decibels, were as follows:







HERTZ


1000
2000
3000
4000
RIGHT
15
15
5
10
LEFT
20
10
20
20

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.

Under Table VI, the Veteran's puretone threshold average of 11.25 decibels and speech recognition of 92 percent indicates his hearing acuity was Level I in the right ear at the time of the 2010 exam.  The Veteran's puretone threshold average of 17.5 decibels and speech recognition of 92 percent indicates that his hearing acuity was Level I in the left ear at the time of the 2010 exam.  The audiology exam noted that the Veteran had "normal hearing."

Again, applying the values above to Table VI results in a Level I Roman numeral designation for each ear.  Application of two Level I designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

The Court has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In the June 2010 report, the VA audiologist describes no significant effects on the Veteran's occupation and no effects on usual daily activities.  The examiner did not indicate that the Veteran was unable to maintain employment due to his hearing loss disability.

While the Board acknowledges the Veteran's complaints of hearing loss, the crietera for a compensable disability rating for bilateral hearing loss have not been met at any time since the grant of service connection in 2006.  As a preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2011).

The Board has also considered whether the Veteran would be entitled to a higher rating on an extraschedular basis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established rating criteria.

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  The assigned scheduler evaluation is therefore adequate and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria are found by the Board to reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is adequate, and no referral for an extraschdular evaluation is required.  

The Board also notes that this decision does not alter the earlier rating evaluation of 10 percent for the Veteran's tinnitus disability.


ORDER

A compensable disability rating for bilateral hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


